DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with George Snyder 01/05/22. 

The application has been amended as follows: 
In claim 1, line 15, the word “and” has been deleted.
In claim 1, line 20, the phrase “curved surface.” has been changed to --curved surface; 
wherein the first sample carrier holding means includes at least one projection whose inner surface serves at least in part as the sample carrier abutment surface; and 

Claim 3 has been cancelled. 
In claim 18, line 18, after the phrase “curved surface;” the following phrase has been added:
--wherein the first sample carrier holding means includes at least one projection whose inner surface serves at least in part as the sample carrier abutment surface; and 
wherein the sample carrier is held by the first sample carrier holding means such that a force component acts on the sample carrier in a direction parallel to the sample carrier support surface and another force component acts on the sample carrier in a direction perpendicular to the sample carrier support surface;--
In claim 19, line 23, after the phrase “curved surface;” the following phrase has been added:
--and wherein the first sample carrier holding means includes at least one projection whose inner surface serves at least in part as the sample carrier abutment surface; and 
wherein the sample carrier is held by the first sample carrier holding means such that a force component acts on the sample carrier in a direction parallel to the sample carrier support surface and another force component acts on the sample carrier in a direction perpendicular to the sample carrier support surface;--

Reasons for Allowance
Claims 1 and 6-19 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1, 18 and 19 to recite a holding apparatus having the features of claims 1, 18 and 19 and also “wherein the at least one first recess remains at least partly exposed when the sample carrier is abutting, and an abutment surface of the at least one first recess for contacting the abutting sample carrier faces in a direction intersecting the sample carrier support surface at an acute angle and is connected to the sample carrier support surface by a curved surface; wherein the first sample carrier holding means includes at least one projection whose inner surface serves at least in part as the sample carrier abutment surface; and wherein the sample carrier is held by the first sample carrier holding means such that a force component acts on the sample carrier in a direction parallel to the sample carrier support surface and another force component acts on the sample carrier in a direction perpendicular to the sample carrier support surface”. The Examiner submits the cited prior art does not teach or suggest the features listed and highlighted above from the amended claims. The Examiner considers the previously cited Hauser reference to be the closest prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        
January 6, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798